       Case 1:19-cr-00651-LTS Document 664-1 Filed 05/17/21 Page 9 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – – – –X

 UNITED STATES OF AMERICA                           ORDER OF JUDICIAL REMOVAL

        - against –                                 Criminal Docket No. 619 Cr. 651 (LTS)

 RAUL IONUT VIDRASAN,

                           Defendant.

 – – – – – – – – – – – – – – – – – –X


       Upon the application of the United States of America, by Robert Sobelman, Assistant

United States Attorney, Southern District of New York; upon the Factual Allegations in Support

of Judicial Removal; upon the consent of RAUL IONUT VIDRASAN (the “defendant”); and upon

all prior proceedings and submissions in this matter; and full consideration having been given to

the matter set forth herein, the Court finds:

       1.      The defendant is not a citizen or national of the United States.

       2.      The defendant is a native and citizen of Romania.

       3.      On or about July 29, 2020, the defendant was paroled into the United States for the

               purpose of criminal prosecution at or near Newark, NJ.

       4.      At the time of sentencing in the instant criminal proceeding, the defendant will be

               convicted in the United States District Court, Southern District of New York, of the

               following offense: Conspiracy to Commit Wire and Bank Fraud, in violation of

               Title 18, United States Code, Section 1349.

       5.      A total maximum sentence of 30 years’ imprisonment may be imposed for the

               above-mentioned offense.




                                                                                                 1
       Case 1:19-cr-00651-LTS Document 664-1 Filed 05/17/21 Page 10 of 10




       6.      The defendant is subject to removal pursuant to Section 212(a)(2)(A)(i)(I) of the

               Immigration and Nationality Act of 1952, as amended, (the “Act”), 8 U.S.C. §

               1182(a)(2)(A)(i)(I), as an alien convicted of a crime involving moral turpitude

               (other than a purely political offense) or an attempt or conspiracy to commit such a

               crime.

       7.      The defendant has waived his right to notice and a hearing under Section 238(c) of

               the Act, 8 U.S.C. § 1228(c).

       8.      The defendant has waived the opportunity to pursue any and all forms of relief and

               protection from removal.

       9.      The defendant has designated Romania as the country for removal pursuant to

               Section 240(d) of the Act, 8 U.S.C. § 1229a(d).



         WHEREFORE, IT IS HEREBY ORDERED, pursuant to Section 238(c) of the Act, 8

U.S.C. § 1228(c), that the defendant shall be removed from the United States promptly upon his

release from confinement, or, if the defendant is not sentenced to a term of imprisonment, promptly

upon his sentencing, and that the defendant be ordered removed to Romania.

Dated: New York, New York

           May 24 202
         _________


                                                    /s/ Laura Taylor Swain
                                                 ___________________________________
                                                 HONORABLE LAURA TAYLOR SWAIN
                                                 UNITED STATES DISTRICT JUDGE




                                                                                                 2
